Citation Nr: 0916158	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in 
September 2006.  A hearing at the Board before the 
undersigned was conducted in October 2008. 

Additional evidence was submitted at the time of the October 
2008 hearing before the undersigned.  It was indicated that 
the Veteran wished to waive RO consideration and proceed with 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

 
REMAND

The Veteran contends that he injured his left knee in jump 
training twice in service in 1960, and injured his right leg 
in a jeep accident in November 1968.  A review of the service 
treatment records does reflect a left knee injury associated 
with a parachute jump in 1960, and confirms the November 1968 
motor vehicle accident.  
The Veteran has also contended that his service-connected low 
back disability has contributed to his bilateral knee 
disability.  

Regarding the prostatitis claim, the Veteran noted that he 
had a urinary tract infection in service in 1975, which he 
believed was caused by drinking contaminated water in 
Vietnam.  He further asserts that this infection was the 
first manifestation of his current prostate disability.  Such 
in-service treatment for a urinary tract infection is 
confirmed by the record.  

Regarding the Veteran's claim of service connection for heart 
disease, he contends to have experienced chest pain during 
service.  Such complaints are confirmed in service treatment 
reports dated in 1969 and 1971.  

Further regarding the heart claim, clinical evaluation of the 
heart was noted as abnormal upon entrance examination into 
active military service in December 1959, as a mitral 
systolic murmur was diagnosed.  In this regard, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b).  If a condition is not 
noted on entry into service, VA must show clear and 
unmistakable evidence of both a pre-existing condition and a 
lack of in-service aggravation of that condition to overcome 
the presumption of soundness.  Wagner v. Principi¸ 379 F.3d 
1089, 1096 (Fed. Cir. 2004).  "Temporary or intermittent 
flare-ups during service of a pre- existing injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given the defect noted on entry, the presumption of soundness 
regarding the heart disorder does not attach.  38 C.F.R. § 
3.304(b).  A January 1981 service blood test noted that the 
Veteran's cholesterol was 247 mg/dl (125-300 mg/dl was normal 
range).

Based on the foregoing, the Board finds that examinations are 
required to determine the etiology of the claimed disorders 
prior to adjudication of the appeal.  Indeed, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  38 C.F.R. 
§ 3.159(c)(4)(i).  Here, examinations are needed to resolve 
the issues of whether the Veteran's bilateral knee disability 
was incurred in service or caused or aggravated by his 
service-connected low back disability, prostatitis was 
incurred in service, the Veteran's mitral systolic murmur was 
aggravated in service, or whether another heart condition was 
incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion by an 
orthopedist, to determine the nature and 
extent of the Veteran's bilateral knee 
disability.  All special studies and 
tests should be undertaken.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the examination.  All findings should 
be reported in detail.  If any knee 
disability is found, the examiner should 
opine whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that it was caused by his inservice 
injuries (as noted in his service 
treatment records) or to his service-
connected low back disability.  

2.  Obtain a VA opinion by an appropriate 
examiner, to determine the nature and 
extent of his current prostate 
disability.  All special studies and 
tests should be undertaken.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the examination.  All findings should 
be reported in detail.  The examiner must 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that any current prostate 
disability had its onset during active 
service or was otherwise linked to the 
Veteran's active service.  Please take 
note of the report of his service 
treatment records of a urinary tract 
infection in December 1975.  Also 
consider the other relevant evidence in 
his claims file.

3.  Obtain a VA opinion by a 
cardiologist, to determine the nature and 
extent of the Veteran's heart disability.  
All special studies and tests should be 
undertaken.  The claims folder and a copy 
of this remand should be made available 
to the examiner prior to the examination.  
All findings should be reported in 
detail.  The examiner must express an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) whether:

(a) the Veteran's mitral systolic murmur 
underwent a chronic increase in service 
that was not simply due to the natural 
progress of the disability,

(b) if the Veteran has any other heart 
disease not attributable to his mitral 
systolic murmur, did it have its onset 
during active service or within one year 
of separation from service?  

Please take note of the report of his 
service treatment records of a January 
1981 service blood test noting that the 
Veteran's cholesterol was 247 mg/dl.  
Also consider the other relevant evidence 
in his claims file.

4.  Upon completion of the above, 
readjudicate the claims.  If any claim 
continues to be denied, send the Veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

